Citation Nr: 1205230	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  08-13 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased disability evaluation for right knee chondromalacia patella, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from June 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Jackson, Mississippi.  

In September 2010, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In January 2011, the Board remanded this matter for further development, to include a VA examination.  This development has been accomplished insofar as possible and the matter is now ready for appellate review.   

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran has, even taking into account functional limitation, consistently demonstrated full extension and limitation of flexion to no less than 60 degrees throughout the course of the appeal. 

2.  No objective evidence of instability or subluxation in the Veteran's right knee was detected on examination of the knee.

3.  Right knee effusion has not been found on radiographic imaging. 

4.  The Veteran's right knee is not ankylosed.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right knee chondromalacia patella have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5258, 5259, 5260, 5261 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Right Knee

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2011). 

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned where x-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups. Where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.  Id. 

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is limited to 60 degrees; 10 percent rating where flexion is limited to 45 degrees; 20 percent rating where flexion is limited to 30 degrees; and 30 percent rating where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to 5 degrees; 10 percent rating where extension is limited to 10 degrees; 20 percent rating where extension is limited to 15 degrees; a 30 percent rating where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under Diagnostic Code 5258, a 20 percent disability evaluation is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  The General Counsel further held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

In this case, the Veteran is currently assigned a 10 percent rating for his service-connected right knee chondromalacia patella pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5261. 

X-ray reports dated in April 2006 listed an impression of early degenerative osteoarthritis involving both knees without fracture.  A May 2006 VA x-ray report revealed minimal degenerative joint disease (DJD) of both knees, which was not serious enough to require a brace.  A June 2006 VA physical medicine rehab education consult record showed complaints of knee pain, instability, and tenderness.  The Veteran reported that he felt that his kneecap was slipping away and he noted using a cane.  The doctor stated that there was no swelling and listed an impression of bilateral knee pain with degenerative arthritis.  In July 2006, the Veteran was noted to have limited flexion with no effusion or edema.  He received physical therapy for his knee disorder in August 2006.  A September 2006 VA orthopedic consult record noted complaints of swelling, popping, and occasional giving way.  Physical examination findings were medial joint line tenderness, extension of 0 degrees, flexion to 90 degrees, and medial joint space narrowing on x-ray.  The examiner diagnosed the Veteran as having early osteoarthritis with possible meniscus tears. 

In January 2007, the Veteran filed a claim seeking a higher evaluation for his service-connected right knee chondromalacia patella.

VA treatment notes dated in September 2006 and May 2007 revealed complaints of  bilateral knee pain due to DJD with ineffective conservative therapy. 

At an August 2007 VA examination, the Veteran reported having right knee pain, stiffness, tingling, locking at times, and pain with weight bearing.  Pressure in the knee was noted after minor encounters.  The Veteran reported having flare-ups during which he could barely walk.  Stiffness and increased pain were present during the flare-ups, and the flare-ups reportedly lasted as much as two days and began about three months earlier.  The frequency was once every week or two.  The flare-ups were precipitated by prolonged weightbearing such as walking.  

The Veteran reported going to school for electrical technology and was able to manage his school work.  He was also able to perform all his activities of daily life unassisted.  He used a cane but did not require any other assistive devices or braces.  The examiner observed that October 2006 radiological findings showed chondromalacia of the patella, marginal osteophytes, marrow edema of the patella, meniscus derangement but no meniscus tear, and definite abnormalities of the cartilage on the underside of the patella.

Physical examination revealed normal stability, normal collateral ligaments, pain on McMurray's test, and demonstrable objective pain on examination.  Range of motion testing of the right knee revealed active flexion to 60 degrees, passive flexion to 90 degrees, and extension to 0 degrees.  After repetitive motion flexion was to 60 degrees.  The examiner found that extension was full, but he noted that there were objective signs of pain on extension at 38 degrees that became more severe at 0 degrees.  

He commented that there were some anatomical inconsistencies in this case, as the Veteran found the 60 degree position to be a restful and comfortable position while he was sitting on the examining table but complained greatly of pain while going there in a prone position during range of motion testing.  The examiner diagnosed bilateral chondromalacia of the patella with mild arthritic changes.  He indicated that the flexion examination was questionable because the Veteran exerted minimal effort in the flexion of his knees.  The examiner also noted that the Veteran was able to dress standing, bend his knees quickly and without pain, sit very comfortably, and showed no sign of discomfort as he stood up and put his pants on after the examination was completed.  The examiner stated that he was unable to estimate function in a flare-up without undue speculation. 

Additional VA treatment notes for the time period from December 2007 through March 2008 revealed findings of chronic bilateral knee pain and polyarthritis. 

Social Security Administration records associated with claims folder contained a June 2008 physical examination form prepared by J. B., M.D. relating to the Veteran's ability to do work-related activities.  It was noted that he could not lift or carry over 20 pounds of weight, could not walk or stand for over an hour during an eight hour day, that he could ambulate four blocks without the use of a cane, that he could frequently operate foot controls, that he could never knee/crawl/be exposed to extreme cold, that he could occasionally climb stairs/climb ladders/crouch/be exposed to unprotected heights, that he could frequently stoop, that he could continuously balance and operate a motor vehicle, and that he could attend to the activities of daily living and traveling.

At an August 2008 VA examination, the Veteran complained of right knee pain.  He indicated that he could walk okay but felt as if the knees slipped at times when weight bearing.  The Veteran described an intermittent catching sensation in both knees, stated that his knees also felt tight at times.  He described chronic pain rather than intermittent flare-ups.  He stated that the pain would interfere with sleep at times.  He also reported some slight swelling, but an examination of the right knee revealed no swelling. 

The Veteran worked as a lift operator on a full-time basis.  He indicated that he had to take longer breaks and that he sometimes missed work secondary to knee pain.  He was independent in his activities of daily living and used a cane at times.  

Physical examination revealed he was ambulatory with a somewhat slow but otherwise essentially normal gait pattern.  He was using a cane in his right hand.    Range of motion was from 0 to 125 degrees.  Pain on motion was reported from 90 to 120 degrees of flexion.  There was no additional limitation of motion with repetitive use.  There was tenderness over the patellofemoral joint and over the medial lateral joint line.  There was no ligamentous instability demonstrated.  X-rays revealed minimal to mild degenerative changes.  A diagnosis of chondromalacia of the patella of the right knee with early degenerative changes was rendered.  

The examiner indicated that with regard to the DeLuca provisions, there was no additional limitation of motion after three repetitive motions.  The Veteran had chronic pain as opposed to recurrent flare-ups so this section of the DeLuca provisions did not apply.  He was independent with regard to his activities of daily living.  The examiner observed that the Veteran was employed on a full-time basis and noted that his knees did not keep him from doing his job, although he did report having to take longer than normal breaks at times due to knee pain and occasionally missing work as a result of the knee pain.  

A January 2009 VA MRI of the right knee revealed pronounced chondromalacia patella.  Some edema was seen in the patella.  A suspected tear of the lateral meniscus, advanced DJD with hypertrophic spurring, and a prominent bony spur that projected posteriorly from the tibia abutting the posterior aspect of the posterior cruciate ligament was also noted.  The Veteran underwent Supartz injections to the knees in May and June 2009.  

At the time of a May 2010 VA examination, the Veteran reported having been issued new knee braces which he stated reduced his knee pain.  He noted having constant "stinging, aching, throbbing" on the anterior, medial, and lateral aspects of both patella, with daily giving way and occasional locking of both knees.  He stated that flare-ups occurred with swelling in both knees twice a month whenever he walked more than 200 yard at a time, stood for 25 minutes or more at a time, or with stair climbing.  The flare-ups subsided in two to three days after alternating ice and heat applications to his knees, resting with pillows underneath and between the knees, and taking Lortabs.  

The Veteran was noted to be independent with all activities of daily living except that he occasionally needed help with lower body dressing due to his back condition.  He reported ambulating with a straight cane for the previous three years due to his back and knee conditions.  The Veteran was noted to work full-time as a lift operator.  His knee condition decreased his work reliability due to frequent absenteeism caused by flare-ups of his knee pain.  

Physical examination revealed no swelling of the knee.  There was tenderness on palpation over the medial and lateral aspects of the patella and with compression of the patella.  Extension was to 0 degrees with moaning from -35 to 0 degrees.  Flexion was from 0 to 95 degrees on the right knee, with yelling out from 60 to 95 degrees which did not change after repetition.  There was no ligamentous instability and McMurray's test was negative.  The Veteran could perform a one leg stance on each leg.  He refused to squat for fear of being unable to rise from a squatted position due to his knee pain.  The Veteran was noted to be using bilateral neoprene knee braces and a straight cane in his right hand when performing a slow non-antalgic gait.  

The examiner rendered a diagnosis of severe chondromalacia patella.  He stated that during a flare-up, the Veteran could have an increase in knee pain and further limitations in his knee range of motion affecting his functional capacity; however, he could not estimate any additional functional loss during a flare-up without speculation.

At his September 2010 hearing, the Veteran reported functional limitation related to his service-connected knee disorders around the house and yard.  He also indicated that he missed a day from work due to his knees every other month.  He reported that he was going to have an operation on his right knee in December 2010.  He indicated that he was able to bend but had problems squatting because it was too painful.  The Veteran stated that he kept his shoes tied and slipped into them.  He testified that his knees would lock up twice a week.  The Veteran also stated that he could not walk very well and that he could no longer play basketball.  

In January 2011, the Board remanded this matter for additional development, to include obtaining VA records and performing an additional VA examination.  

VA treatment records confirm that the Veteran did in fact undergo a right knee arthroscopy in December 2010, which revealed patellofemoral arthritis and an intact menisci.  

The Veteran was afforded an additional VA examination in March 2011, where he complained of constant knee pain along the lateral aspect of the right knee and under the kneecap in the anterior aspect.  He also complained of weakness and noted that his right knee gave out on him.  He further complained of stiffness and stated that the knee gave way after it locked.  There was no deformity or lack of endurance present.  The Veteran reported having slight effusion.  He believed that he had a dislocation of the kneecap because it went side to side.  However, the examiner clarified that patella was not able to be dislocated on examination and the examiner stated the Veteran's reported history was questionable.  

The Veteran did not have any complaints of heat, redness, or drainage.  There was tenderness overlying the knee in the lateral aspect and in the midline.  The Veteran complained of a stinging sensation in the right knee.  He stated that he always had 6/10 knee pain and that approximately three times per week it was 10/10, which lasted 1/2 day or less.  Precipitating factors included stair climbing, prolonged standing, or bumping of the knee.  Alleviating factors included a heating pad, rest, and elevation.  There was no additional limitation of motion or functional loss during a flare-up.  The Veteran took medication for the pain and reported a fairly good response.  He was noted to be using a cane but had been advised to stop using it.  

His usual complaint was that he drove a lift truck and had to alter his work habits to tolerate the symptoms.  The knee pain interfered with his bathing and it caused him to keep his right leg relatively straight when sitting on the toilet.  There were no other interferences with his activities of daily living.  He was able to walk 75 yards but then stated he had to sit down after that.  He indicated that if his knee locked up he would have to stop sooner.  

Physical examination revealed that the Veteran had a great deal of pain, which the examiner noted was far out of step with the degree of pain he had had at other times when he was observed.  There was no pain at rest in the right knee.  There was pain the entire range of motion from 10 to 90 degrees and the Veteran had a large amount of muscle tension in the femoral muscles and the hip.  There was no objective evidence of edema, effusion, instability, redness, heat, abnormal movement, deformity, malalignment, drainage, or weakness.  The Veteran did exhibit some guarding of movement by the tension in the hip and the femoral muscles.  There was also resistance to movement of the right leg.  Of note, was the fact that the Veteran displayed no evidence of no pain whatsoever when he was sitting and moving the knee.  He was able to bend the knee to 50 degrees while sitting and had no complaints of pain while sitting.  During the examination, the level of pain increased.  

The right knee had flexion from 0 to 90 degrees and this was the farthest that the examiner could coerce the Veteran to bend his knee.  He complained of pain with movement beyond 10 degrees and he had marked increased muscle tone in the hip and femur and was resistant to any movement.  Extension was to 0 degrees.  Medial and collateral ligaments were stable and anterior and posterior cruciate ligaments were normal by anterior and posterior drawer testing.  Medial and lateral menisci were normal with McMurray's testing.  There was no additional limitation of motion after repetitive movement.  The Veteran was able to squat but did not go down more than 20 degrees.  He performed this without complaint of pain.  His gait, wearing neoprene knee braces and using a cane, was slow but non-antalgic.  The cane changed hands depending on which leg he perceived was giving him more trouble.  There was no unusual shoe wear pattern.  

Diagnoses of chondromalacia patella of the right knee and recent right knee arthroscopy with no evidence of meniscus tear were rendered.  The examiner indicated that there was no objective evidence of instability.  He stated that there was objective evidence of pain, which the examiner believed was partially expressed as greater than he was truly experiencing.  This was noted by the differential findings at the time the Veteran was examined versus when he was observed sitting and walking.  Additionally, the Veteran was observed to have more range of motion with the partial squat.  There was no incoordination associated with the right knee.  The examiner noted that the Veteran should improve with regard to his knee because of the surgery and recovery from the surgery.  The examiner stated it was difficult to differentiate the likely functional loss due to real pain versus the apparent nonfunctional loss due to the Veteran trying to sway the examiner.  He indicated that it was his belief that the Veteran would not likely show any improvement as it was his belief that the Veteran was falsifying the degree of pain.  This was demonstrated by the different findings on the examination.  

The examiner stated that the DeLuca provisions could not be clearly delineated.  He noted that during a flare-up, the Veteran could have further limitation of range of motion, increased amount of pain, and reduced functional capacity, but he was unable to estimate an additional loss without resorting to mere speculation.  

Based upon the objective medical findings of limitation of right knee motion, tenderness, no lateral instability, and pain on motion as well as DJD and chondromalacia patella, and considering the Veteran's subjective complaints of knee pain, pain on motion, instability/giving way, intermittent locking or catching sensation, and functional limitation, a 10 percent rating for the Veteran's service-connected right knee chondromalacia patella, based on a finding of arthritis without compensable limitation of motion, which has been currently assigned, is appropriate.  As noted above, no more than a 10 percent rating is assignable under Diagnostic Code 5003 for arthritis affecting a major joint. 

In order to warrant an evaluation in excess of 10 percent for arthritis, compensable limitation of motion must be demonstrated.  However, in the present case, the Veteran has consistently been shown to have shown full extension (that is extension to 0 degrees) at each VA examination, including the most recently performed one in March 2011.  As such, a compensable rating is not warranted under 5261.  With regard to limitation of flexion, the flexion of the Veteran's right knee has not been shown to be limited to 60 degrees or less.  Moreover, at the time of his most recent VA examination, the Veteran was found to have flexion to 90 degrees.  As such, at no time during the course of the Veteran's appeal has he been shown to have compensable limitation of motion in his right knee based on either limitation of extension or limitation of flexion. 

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

However, a higher rating is also not warranted in this case, even when considering both the criteria set forth in 38 C.F.R. §§ 4.40, 4.45 and the Court's holding in DeLuca.  The currently assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from symptoms like painful motion, tenderness, slow gait, and stiffness.  The August 2007, August 2008, and May 2010 and March 2011 VA examination reports did find objective evidence of pain with motion; however no additional loss of motion was noted on repetitive motion and the Veteran was found to be able to perform most, if not all, of his activities of daily living.  Thus, while there was objective evidence of pain, it did not cause the right knee range of motion to be limited in such a way as to warrant a compensable rating based on either flexion or extension.  There was no demonstration that of any findings of functional loss were greater than that contemplated by the currently assigned 10 percent rating. 

Moreover, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of motion of the right knee.
 
Affording the Veteran every consideration in connection with the matter on appeal, the Board will also consider other potentially applicable diagnostic codes.

There has been no demonstration of right knee ankylosis based upon the ranges of motion reported throughout the appeal, including those on the numerous VA examinations afforded the Veteran.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is clearly able to move his right knee, and it is, therefore, not ankylosed.
 
Moreover, there was no objective demonstration of ligamentous instability or subluxation at any of the numerous VA examinations, with the Veteran being found to have no ligamentous instability on each VA examination, including the most recent VA examination where the examiner found that the Veteran had stable medial and collateral ligaments, normal posterior cruciate ligaments on anterior and posterior drawer test, and normal medial and lateral menisci on McMurray's testing in his right knee.  As such, a separate rating is not warranted for recurrent subluxation or lateral instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Veteran has on occasion reported right knee instability, and the Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, lay people, such as the Veteran, often lack the medical training and expertise to be able to provide a complex medical opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Moreover, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Here, the Board concludes that the objective evidence derived from the examinations by medical professionals to be more probative than the Veteran's assertions.  The Veteran has been provided with a number of examinations of his right knee through the course of his appeal, at which testing has consistently found no objective evidence of instability or subluxation.  The medical expertise of the VA examiners is relevant, as for example, at the March 2011 VA examination, the Veteran believed that he had a dislocated his right kneecap because it went side to side, but, the VA examiner clarified that Veteran's right patella was not in fact able to be dislocated on examination. 

With regard to Diagnostic Code 5258, a rating of this nature requires pain, locking and effusion in the knee.  In the Veteran's case, the evidence clearly shows pain and he credibly described locking, but effusion was consistently not shown on x-ray, MRI or on physical examination.  In addition, effusion was not listed as a symptom in a number of other treatment records and x-ray reports, or found on the most recent VA examination.  It is noted that the Veteran has reported effusion.  For example, at the March 2011 VA examination, the Veteran reported a slight effusion, but on objective evaluation, the examiner clarified that radiographs did not actually show any effusion.  As such, the criteria for a rating under Diagnostic Code 5258 have not been met. 

In sum, after a careful review of the evidence of record, the Board finds that a rating in excess of 10 percent for right knee chondromalacia with arthritis is not warranted.  

While the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  The Veteran has been shown to currently work full time as a lift operator.  Moreover, the RO denied the Veteran's claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities in an April 2010 rating decision.  He did not initiate an appeal of that determination.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).



Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's right knee disability that would render the schedular criteria inadequate.  The symptoms of the Veteran's right knee chondromalacia are contemplated by the rating schedule; as his main complaints involve pain, limitation of motion, and instability of the knee, all of which are specifically contemplated by the schedular rating that is assigned or by the schedular rating criteria that have been considered.  Moreover, even if it were concluded that the schedular rating criteria did not reasonably describe the Veteran's disability level and symptomatology, and there is no reason to so conclude, the Veteran's right knee disability picture has not been shown to exhibit any other related factors such as those provided by the regulation as "governing norms" of an extraschedular rating.
The Veteran has not been hospitalized for his right knee disability, aside for his December 2010 arthroscopic surgery.  Additionally, the evidence does not support the conclusion that the Veteran's right knee chondromalacia causes marked interference with employment.  This is not to say that there is no interference with employment; however, the disability rating that is assigned contemplates some interference with employment.  In this case, even following his December 2010 surgery, the Veteran was noted to be working at the same occupation on a full-time basis at the time of his March 2011 VA examination.  As such, the criteria for referral for consideration of whether an extraschedular rating should be assigned pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in July 2007 and August 2008.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA. 

With respect to the Dingess requirements, in July 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

First, the RO has obtained VA treatment records and records from the Social Security Administration.  The Veteran submitted private treatment records as well as written statements discussing his contentions. 

The Veteran was provided with VA examinations in August 2007, August 2008, May 2010, and again March 2011, in conjunction with the January 2011 Board remand.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including taking a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria. 

Additionally, in September 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the September 2010 hearing, the Veterans Law Judge set forth the issues on appeal.  See Hearing Transcript (T.) at p. 2.  Furthermore, information was obtained regarding the symptoms related to the Veteran's right knee disability, to include its effect on his daily living and occupation.  See T. at p. 4 -5 & 11-13.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, following the hearing, the Veteran was afforded an additional VA examination and additional treatment records were obtained and associated with the claims folder.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

An evaluation in excess of 10 percent for right knee chondromalacia patella is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


